Powell, J.
As to the point dealt with in'the second paragraph' of the. syllabus: The charge against the accused is simple larceny. The prosecutor, a physician, laid his watch down on the bed of a patient whom the accused was nursing, and the accused, saw it. The prosecutor swore he left the watch there. The, accused said that he found the watch lying; ne.ar a wwdpile.,-near- wher.e .the prosecutor’s automobile was .standing, and found it so.on:after the prosecutor left. The accused took the watch and traded it off. *875Tliat the watch of the prosecutor was lost from his possession, and that the accused found it and took it and appropriated it to his own use, knowing that it was somebody else’s property, and probably knowing that it was the prosecutor’s, are salient facts proved by direct and uneontroverted testimony. The only feature of the case left to inference was whether there was an intent to steal. Intent, in practically all cases, must be shown by the inference arising from the facts shown. We do not think that, from a practical standpoint, it is correct to say that it is “a conviction on circumstantial evidence,” where all the salient facts of the case (including the facts on which the inference itself rests) are directly proved, and only the intent with which proved acts were committed is a matter of inference. If so, it would be proper to speak of a conviction for homicide as being “a conviction on circumstantial evidence,” where eye-witnesses see the killing, but the jury must infer the malice or heat of passion, as the ease may be, from circumstances surrounding the transaction. Judgment affirmed,.